Citation Nr: 0710169	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for left 
ear hearing loss.

2.  Entitlement to an increased disability rating for left 
hypertropia, due to paresis of the left superior oblique 
muscle, currently rated as 10 percent disabling.

3.  Entitlement to more than a 10 percent rating for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 from 
September 1957 and from December 1957 to September 1973.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in November 
2005.  A transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that following the veteran's hearing, the 
veteran's representative submitted additional medical 
evidence to the Board and waived the veteran's right to have 
this evidence initially considered by the Board. 

During the November 2005 hearing, the veteran indicated that 
he has had problems with his balance which he believes are 
due to his hearing loss.  He also indicated that he is unable 
to work due to his service-connected left eye disability.  
The issues of entitlement to service connection for a balance 
disorder and entitlement to a total disability rating based 
on individual unemployability due to service- connected 
disabilities (TDIU) have not been addressed by the RO.  
Therefore, they are referred to the RO for appropriate 
action.

The issue of entitlement to more than a 10 percent rating for 
tinnitus is addressed in the remand that follows the order 
section of this decision.




FINDINGS OF FACT

1.  The veteran has level VI hearing loss in the left ear.

2.  The veteran's left hypertropia is manifested by diplopia 
in extreme upward gaze but there is no diplopia within 40 
degrees in the lateral or downward quadrants or within 30 
degrees in the upward quadrant.  

3.  Corrected visual acuity in both eyes is 20/25.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 
(2006).  

2.  The criteria for a rating in excess of 10 percent for 
left hypertropia due to paresis of the left superior oblique 
muscle have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R § 4.84a, Diagnostic Codes 6079, 6090 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letter mailed in May 2004, prior to 
the RO's initial adjudication of the claims.  In the present 
case, the veteran was provided with the notice required by 
the VCAA by correspondence dated in November 2002.  Although 
he was not specifically informed that he should submit any 
pertinent evidence in his possession, he was informed of the 
evidence that would be pertinent and requested to submit such 
evidence or to provide the information and any authorization 
necessary for the RO to obtain the evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession..  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

Although the veteran has not been provided notice with 
respect to the effective-date element of his claims, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased rating is 
not warranted for either disability.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to this element of 
the claim was no more than harmless error.

The Board also notes that all pertinent evidence identified 
by the veteran has been obtained, and the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any additional evidence 
that could be obtained to substantiate either claim.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability ratings are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Left Ear Hearing Loss

The veteran was granted service connection for left ear 
hearing impairment in a July 1974 rating decision that also 
evaluated the disability as noncompensably disabling.  The 
veteran's claim for an increased rating was received in May 
2004.  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  
See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. 
§ 4.85 (2006).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

Where hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent and the hearing 
impairment in the other ear is considered a disability under 
§ 3.385, the hearing impairment in the non service-connected 
ear will be considered in evaluating the service-connected 
disability.  38 C.F.R. § 3.383(a).  
Otherwise, the hearing impairment in the non service-
connected ear will be assigned a designation of level I 
hearing impairment.  38 C.F.R. § 4.85 (2006).

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86 (2006).

At his November 2005 travel board hearing, the veteran 
testified that his left ear hearing loss disability makes it 
difficult for him to hear when there is background noise 
present and makes it difficult for him to detect the 
direction of sound.  He also stated that he wears a hearing 
aid in his left ear and that despite several adjustments 
being made to the hearing aid, he still finds it 
progressively more difficult to hear in the left ear.  Based 
on these symptoms, the veteran contends that his hearing loss 
is more severe than is contemplated by the currently assigned 
rating.

The only evidence of record that provides the information 
required for rating hearing impairment is the report of a VA 
evaluation conducted in July 2004.  At that time, the 
examiner diagnosed the veteran with mild to profound 
sensorineural hearing loss in the left ear and noted that he 
had fair speech discrimination scores.

At the time of the July 2004 VA examination, the veteran's 
puretone thresholds in decibels (db) for the four frequencies 
used for VA evaluation were as follows:

Hertz (Hz):	1000	2000	3000	4000	|Average
Left (db):	25	75	85	85	|67.5

Speech audiometry results for the July 2004 examination show 
speech recognition ability of 72 percent in the left ear.  
Applying these values to Table VI results in a numeric 
designation of level VI in the left ear.  Because of the 
exceptional pattern of hearing loss found on the VA 
examination, Table VIA is also for consideration, but it 
results in a numeric designation of level V hearing.  Level V 
or VI hearing in one ear with level I hearing in the other 
ear is considered noncompensably disabling under the 
schedular criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Although the veteran has profound hearing impairment in his 
non service-connected right ear, the non service-connected 
hearing impairment cannot be considered in evaluating the 
service-connected disability because the hearing impairment 
in the veteran's left ear is not to a compensable degree.  

Accordingly, the Board concludes that a compensable 
disability rating for left ear hearing loss is not warranted.




Left Hypertropia, due to Paresis of the Left Superior Oblique 
Muscle

In a July 1974 rating decision, the RO granted service 
connection for left hypertropia due to paresis of the left 
superior oblique muscle and rated the disability as 10 
percent disabling.  In May 2004, the veteran filed a claim 
for an increased rating, contending that his condition had 
become worse.  The only current evidence providing the 
information required for rating purposes is the report of a 
July 2004 VA examination.  This examination disclosed that 
the veteran had corrected visual acuity of 20/25 in both 
eyes.  Diplopia was present in the extreme upward gaze but 
there was no diplopia within 40 degrees in the lateral or 
downward quadrants or within 30 degrees in the upper 
quadrant.  

Muscle function will be considered normal and rated as 
corrected visual acuity of 20/40 when diplopia does not exist 
within 40 degrees in the lateral or downward quadrants or 
within 30 degrees in the upper quadrant.  38 C.F.R. § 4.75.

Visual acuity of 20/40 bilaterally is rated as noncompensably 
disabling.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  
Accordingly, it is clear that the diplopia does not warrant a 
higher rating.  The Board notes that the veteran was also 
found to have loss of visual field on the VA examination but 
this impairment was not attributed to the service-connected 
disability and is not for consideration in rating the 
service-connected disability.  The Board has considered 
whether there is any other basis for granting this claim but 
has found none.


ORDER

An increased rating for left ear hearing loss is denied.

An increased rating for left hypertropia due to paresis of 
the left superior oblique muscle is denied.


REMAND

The veteran was granted service connection and a 10 percent 
rating for tinnitus in an August 2004 rating decision.  He 
filed a notice of disagreement with this decision in July 
2005.  The RO has not provided the veteran with a statement 
of the case in response to this notice of disagreement.  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran and his 
representative should be provided a 
Statement of the Case on the issue 
of entitlement to more than a 10 
percent rating for tinnitus.  They 
should also be informed of the 
requirements to perfect an appeal 
with respect to this new issue.

2.  If the veteran perfects an 
appeal with respect to this issue, 
the RO or the AMC should ensure that 
any indicated development is 
completed before the case is 
returned to the Board for further 
appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


